Citation Nr: 1316776	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-37 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disability, to include monofixation syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Philadelphia, Pennsylvania, from which the appeal was certified.  

In January 2011, the Veteran testified at a Board hearing before a Veterans Law Judge.  In February 2013, the Veteran was informed that the Veterans Law Judge who conducted the hearing in January 2011 was no longer with the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the February 2013 letter asked the Veteran if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2012).  The letter notified the Veteran that he had 30 days within which to request an additional hearing.  The Veteran did not respond to the letter, and the Board will proceed with adjudication of the Veteran's claim.

In August 2011, the Board remanded the issues of entitlement to service connection for pneumonia residuals and entitlement to service connection for monofixation, claimed as sun damage to the eyes.  As will be detailed more precisely below, the Board finds further development is warranted with respect to the issue of service connection for an eye disability, to include monofixation syndrome.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a rating decision dated in August 2012, the RO granted service connection for reactive airway disease (claimed as residuals of pneumonia) with an evaluation of 10 percent effective January 1, 2008.  As this represents a total grant of the benefits sought on appeal with respect to the issue of service connection for residuals of pneumonia, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that he has sun damage to the eyes as the result of repeated exposure to sun and blowing winds and sand from multiple active duty tours.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  Here, a June 1987 enlistment medical examination report shows the Veteran failed the Verhoeff test for depth perception.   As such, the Board finds there is some indication that an eye disability may have preexisted active duty service. 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Service treatment records throughout the Veteran's twenty-year history of active duty service reflect multiple ocular problems, to include left inferior oblique underaction, variable alternating exotropia and left hypotropia, intermittent defective depth perception, and compound hyperopic astigmatism in the right eye and simple hyperopia in the left eye. 

The Veteran underwent VA examination in January 2008 in connection with his claim.  The VA examiner diagnosed monofixation syndrome and found it was consistent with the Veteran's history of reduction in depth perception, although not the absence of stereopsis.  However, the VA examiner did not provide an opinion with respect to the etiology of the Veteran's eye disability.  Furthermore, despite the evidence indicating an eye disability may have preexisted active duty service, the VA examiner did not comment upon whether an eye disability, to include monofixation syndrome, clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated thereby.  As such, in August 2011, the Board found the January 2008 VA examination inadequate for purposes of determining service connection and remanded the Veteran's claim for an additional VA examination and opinion.  

Pursuant to the Board's remand, the Veteran underwent additional VA examination in September 2011.  The VA examiner noted the Veteran had failed a depth perception screening during active duty and was diagnosed with sun-damaged eyes (not solar retinopathy or solar keratitis) in 2003.  After examination, the VA examiner found there were no clinical findings of sun damage in the right or left eye.  The assessment was compound hypermetropic astigmatism in each eye with presbyopia.  The VA examiner noted that eye examinations in 2003, 2004, and 2005 showed 20/20 vision, and although the 2004 and 2005 eye examinations showed poor stereo vision, there was no notation of solar damage to the eyes.  The VA examiner stated that there were two types of acute solar damage: one that was caused by staring into the sun and resulted in macular cysts, and one characterized as solar keratitis, which was caused by over exposure to ultraviolet light.  The VA examiner reported that the latter condition was very painful and caused only temporary vision loss.  The VA examiner determined that the current examination did not show any evidence of solar retinopathy.  Although the Veteran had a slight astigmatism and was pre-presbyopic, there were no clinical signs of old ultraviolet keratitis.  The VA examiner further found that the Veteran's ocular history was not consistent with solar keratitis, although the current examination confirmed poor stereo vision.  The VA examiner opined that there was no clinical or historic evidence of any ocular condition secondary to military service.

Here, the Board finds the September 2011 VA examination inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is necessary to ensure compliance with the terms of the August 2011 Board remand.  Stegall, 11 Vet. App. at 266.  First, the VA examiner did not address the diagnosis of monofixation syndrome provided by the January 2008 VA examiner.  It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, the Board notes that the June 1987 enlistment medical examination report indicates the Veteran may have had an eye disability involving depth perception that preexisted active duty service.  As a result, an opinion is necessary to determine whether the Veteran's current monofixation syndrome or any current eye disability is directly related to active duty service, or, in the alternative, whether an eye disability clearly and unmistakably preexisted active duty service and was not aggravated thereby.  Therefore, the Board finds remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for an eye disability, to include monofixation syndrome.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA eye examination for the purpose of ascertaining the nature and etiology of any eye disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records and lay testimony, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed eye disability is related to active duty service.  The examiner is reminded that regardless of whether the examination demonstrates a current eye disability, the assessment must include consideration of any eye disability diagnosed during the pendency of the appeal, to include the findings detailed in the January 2008 and September 2011 VA eye examinations.  

If, and only if, the examiner offers an opinion that the Veteran's eye disability is not at least as likely as not related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any eye disability diagnosed or previously diagnosed preexisted service.  In this respect, the examiner is asked to specifically review and comment upon the June 1987 enlistment medical examination report showing the Veteran failed the Verhoeff test for depth perception.  If it is found that an eye disability preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability was not aggravated during service.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, readjudicate the claim of entitlement to service connection for an eye disability, to include monofixation syndrome.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


